Citation Nr: 0925554	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  03-27 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of 
coccidioidomycosis granuloma of the right lung.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Providence, Rhode Island.  The issue before the Board 
today was previously remanded in July 2005 and March 2007 for 
further evidentiary and procedural development.  Although the 
Board finds that there was substantial compliance with its 
remand, it regrettably finds that further development is 
still necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2005; a transcript of that hearing is associated 
with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for coccidioidomycosis granuloma of the right lung.  He 
acknowledges that the granuloma was not discovered until 
after separation from active duty service (in 1959); however, 
he has contended since his initial claim in 1959 that this 
granuloma developed as a direct result of exposure to the 
fungus which causes coccidioidomycosis while serving on 
active duty in Fort Bliss, Texas from October 1953 to 
December 1953.

According to VA regulations, coccidioidomycosis has an 
incubation period of up to 21 days, and the disseminated 
phase is ordinarily manifest within six months of the primary 
phase.  However, there are instances of dissemination delayed 
up to many years after the initial infection which may have 
been unrecognized.  Accordingly, when service connection is 
under consideration in the absence of record or other 
evidence of the disease in service, service in southwestern 
United States where the disease is endemic and absence of 
prolonged residence in this locality before or after service 
will be the deciding factor.  38 C.F.R. § 4.97, Diagnostic 
Code 6835, Note (2008).  

As noted above, the Veteran asserts that he was stationed in 
Texas during his active duty service.  Other than a clinical 
notation that the Veteran reported travelling through 
California in 1958, there is no other mention of spending 
time in the southwestern United States.  Rather, the current 
record suggests that the Veteran was a resident of Rhode 
Island both before and after service.  The Veteran's 
separation record and service treatment records contain 
information that he served in Georgia, South Carolina, and 
Virginia; however, there is no complete record of assignments 
associated with the claims file.  Moreover, it does not 
appear that there have been any attempts made to verify the 
Veteran's lay statements that he had service in the 
southwestern United States, namely, Texas.  Since this fact 
is "the deciding factor," as determined by regulation, the 
Board finds that another remand is necessary to request 
information which might indicate whether the Veteran served 
in Texas, including his service personnel records.  

Furthermore, if evidence is obtained which indicates that the 
Veteran served in the southwestern United States, including 
Texas, Arizona, California, Nevada, New Mexico, or Utah, the 
Veteran should be scheduled for an examination for the 
purpose of obtaining a residential history and an opinion as 
to the likelihood that the Veteran's coccidioidomycosis 
granuloma of the right lung developed as a result of his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any evidence or information 
which might verify whether the Veteran's 
active duty service included any service 
in the southwestern United States, 
including Texas, Arizona, California, 
Nevada, New Mexico, or Utah.  As part of 
its search, the agency of original 
jurisdiction should obtain the Veteran's 
basic and extended service personnel file.  

2.  If, and only if, evidence is obtained 
which verifies that the Veteran served in 
the southwestern United States while on 
active duty, then schedule him for a VA 
examination.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  Following an 
interview of the Veteran, to include a 
residential history for the Veteran dating 
from before service and up to 1959, an 
examination of the Veteran, and a review 
of the record, the examiner should 
describe any current residuals of 
coccidioidomycosis granuloma of the right 
lung.  The examiner should then provide an 
opinion as to whether the Veteran's 
coccidioidomycosis granuloma of the right 
lung is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including his service in the 
southwestern United States.  In providing 
an opinion, the examiner is directed to 
consider the Note found in the Rating 
Schedule which states that 

"Coccidioidomycosis has an incubation 
period of up to 21 days, and the 
disseminated phase is ordinarily 
manifest within six months of the 
primary phase.  However, there are 
instances of dissemination delayed up 
to many years after the initial 
infection which may have been 
unrecognized.  Accordingly, when 
service connection is under 
consideration in the absence of record 
or other evidence of the disease in 
service, service in southwestern United 
States where the disease is endemic and 
absence of prolonged residence in this 
locality before or after service will 
be the deciding factor."  38 C.F.R. 
§ 4.97, Diagnostic Code 6835, Note 
(2008).

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the Veteran's 
coccidioidomycosis granuloma of the right 
lung is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
report, with an explanation as to why this 
is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

